NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 9 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENISE WHITE,                                   No.    17-55561

                Plaintiff-Appellant,            D.C. No.
                                                5:15-cv-01198-VAP-KES
 v.

NANCY A. BERRYHILL, Acting                      MEMORANDUM*
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                             Submitted April 5, 2019**

Before: GOODWIN, FARRIS, and LEAVY, Circuit Judges.

      Denise White appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of White’s applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. Reviewing de novo, we may set aside a denial of benefits


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
only if it is not supported by substantial evidence, or if the administrative law

judge (“ALJ”) applied the wrong legal standard. Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012). We affirm.

      The ALJ’s findings concerning White’s back injury are supported by

substantial evidence. See id. at 1111 (if the record contains evidence “susceptible

to more than one rational interpretation, we must uphold the ALJ’s findings if they

are supported by inferences reasonably drawn from the record”); Thomas v.

Barnhart, 278 F.3d 948, 957 (9th Cir. 2002) (“The opinions of non-treating or non-

examining physicians may also serve as substantial evidence when the opinions are

consistent with independent clinical findings or other evidence in the record.”).

      AFFIRMED.




                                           2                                    17-55561